 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Robert R Sfetku,                                  No. CV-18-00028-PHX-JAT
10                   Plaintiff,                        ORDER
11   v.
12   Commissioner         of      Social    Security
     Administration,
13
                     Defendant.
14
15            Pending before the Court is Plaintiff Robert R. Sfetku’s (“Plaintiff”) appeal from
16   the Social Security Commissioner’s (the “Commissioner”) denial of his application for a
17   period of disability and disability insurance benefits under Title II of the Social Security
18   Act, 42 U.S.C. §§ 401 et seq. (Doc. 1 at 1–4).1 This matter has been fully briefed by the
19   parties.2 Although Plaintiff requested oral argument, the Court denies this request
20   because it would not materially assist the Court in reaching an informed decision, and
21   because Plaintiff failed to follow the Court’s procedure for requesting oral argument set
22   1
       The Court has jurisdiction pursuant to 42 U.S.C. § 405(g), which provides that an
     individual may obtain review of any final decision of the Commissioner of Social
23   Security “by a civil action commenced within sixty days after the mailing to him of
     notice of such decision or within such further time as the Commissioner of Social
24   Security may allow.” (emphasis added). Although the Appeals Council denied Plaintiff’s
     request for review of the ALJ’s June 9, 2016 decision on October 6, 2017, (Doc. 15-3 at
25   9–12), Plaintiff claims he did not receive notice of the ALJ’s final decision until
     December 18, 2017, (Doc. 1 at 3, 5–14). Consequently, the Appeals Council granted
26   Plaintiff’s request for additional time to commence a civil action by extending the time
     within which Plaintiff must file through January 4, 2018, the date Plaintiff filed his civil
27   action with the District Court. (Doc. 15-3 at 2–3, 5). Defendant admits that jurisdiction is
     proper under 42 U.S.C. § 405(g). (Doc. 14 at 2).
28
     2
         (See Doc. 18; Doc. 20; Doc. 21).
 1   forth in the Social Security Scheduling Order (Doc. 5).3 Accordingly, the Court now rules
 2   on Plaintiff’s appeal.
 3   I.     BACKGROUND
 4          The parties are familiar with the background information in this case, and it is
 5   summarized in Administrative Law Judge (“ALJ”) Sheldon P. Zisook’s June 9, 2016
 6   decision. (See Doc 15-3 at 27–39). Accordingly, the Court will reference the background
 7   only as necessary to the analysis below.
 8   II.    LEGAL STANDARD
 9          The ALJ’s decision to deny disability benefits may be overturned “only when the
10   ALJ’s findings are based on legal error or not supported by substantial evidence in the
11   record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003).
12   “‘Substantial evidence’ means more than a mere scintilla, but less than a preponderance,
13   i.e., such relevant evidence as a reasonable mind might accept as adequate to support a
14   conclusion.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citing
15   Young v. Sullivan, 911 F.2d 180, 183 (9th Cir. 1990)).
16          “The inquiry here is whether the record, read as a whole, yields such evidence as
17   would allow a reasonable mind to accept the conclusions reached by the ALJ.” Gallant v.
18   Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citation omitted). “Where evidence is
19   susceptible of more than one rational interpretation, it is the ALJ’s conclusion which
20   must be upheld; and in reaching his findings, the ALJ is entitled to draw inferences
21   logically flowing from the evidence.” Gallant, 753 F.2d at 1453 (citations omitted); see
22   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). This is
23   because “[t]he trier of fact and not the reviewing court must resolve conflicts in the
24   3
       The Social Security Scheduling Order states that “[i]f either party desires oral argument,
     it must be requested in the manner prescribed by Rule 7.2(f) of the Local Rules of Civil
25   Procedure upon the filing of the opening brief.” (Doc. 5 at 3). Despite that Order’s
     directions, Plaintiff requested oral argument in his Reply Brief, rather than in his Opening
26   Brief. (Doc. 21 at 1). Further, Plaintiff offered no reasons in support of his request for
     oral argument. (See Doc. 21). After reviewing the briefs and the record on appeal, the
27   Court finds nothing novel or complex in the issues as argued in the briefs or revealed by
     the record that would necessitate granting Plaintiff’s request. For these reasons, oral
28   argument is not necessary to the Court’s resolution of the issues raised in Plaintiff’s
     appeal. See LR Civ. 7.2(f) (“The Court may decide motions without oral argument.”).

                                                -2-
 1   evidence, and if the evidence can support either outcome, the court may not substitute its
 2   judgment for that of the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992);
 3   see Benton, 331 F.3d at 1035 (“If the evidence can support either outcome, the
 4   Commissioner’s decision must be upheld.”).
 5          The ALJ is responsible for resolving conflicts in medical testimony, determining
 6   credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
 7   Cir. 1995). Thus, if on the whole record before the Court, substantial evidence supports
 8   the ALJ’s decision, the Court must affirm it. See Hammock v. Bowen, 879 F.2d 498, 501
 9   (9th Cir. 1989). On the other hand, the Court “may not affirm simply by isolating a
10   specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
11   2007) (quotation omitted).
12          Furthermore, the Court is not charged with reviewing the evidence and making its
13   own judgment as to whether Plaintiff is or is not disabled. Rather, it is a “fundamental
14   rule of administrative law” that a reviewing court, in dealing with a judgement which an
15   administrative agency alone is authorized to make, may only make its decision based
16   upon evidence discussed by the agency. Sec. & Exch. Comm’n v. Chenery Corp., 332
17   U.S. 194, 196 (1947). Thus, the Court’s inquiry is constrained to the reasons asserted by
18   the ALJ and the evidence relied upon in support of those reasons. See Connett v.
19   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003); Frank v. Schultz, 808 F.3d 762, 764 (9th
20   Cir. 2015). Similarly, when challenging an ALJ’s decision, “issues which are not
21   specifically and distinctly argued and raised in a party’s opening brief are waived.” Arpin
22   v. Santa Clara Valley Trans. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (citing Barnett v.
23   U.S. Air, Inc., 228 F.3d 1105, 1110 n. 1 (9th Cir. 2000) (en banc), vacated and remanded
24   on other grounds, 535 U.S. 391 (2002)); see also Bray v. Comm’r of Soc. Sec. Admin.,
25   554 F.3d 1219, 1226 n. 7 (9th Cir. 2009) (applying the principle to Social Security
26   appeals). Accordingly, the Court “will not manufacture arguments for an appellant.”
27   Arpin, 261 F.3d at 919 (citation omitted).
28


                                                  -3-
 1          A.     Definition of a Disability
 2          A claimant can qualify for Social Security disability benefits only if he can show
 3   that, among other things, he is disabled. 42 U.S.C. § 423(a)(1)(E). The Social Security
 4   Act defines “disability” as the “inability to engage in any substantial gainful activity by
 5   reason of any medically determinable physical or mental impairment which can be
 6   expected to result in death or which has lasted or can be expected to last for a continuous
 7   period of not less than 12 months.” Id. § 423(d)(1)(A).
 8          A person is disabled only if his “physical or mental impairment or impairments are
 9   of such severity that he is not only unable to do his previous work but cannot, considering
10   his age, education, and work experience, engage in any other kind of substantial gainful
11   work which exists in the national economy.” Id. § 423(d)(2)(A).
12          B.     The Five-Step Evaluation Process
13          The Social Security regulations set forth a five-step sequential process for
14   evaluating disability claims. 20 C.F.R. § 404.1520(a)(4); see also Reddick v. Chater, 157
15   F.3d 715, 721 (9th Cir. 1998). A finding of “not disabled” at any step in the sequential
16   process will end the inquiry. 20 C.F.R. § 404.1520(a)(4). The claimant bears the burden
17   of proof at the first four steps, but the burden shifts to the ALJ at the final step. Reddick,
18   157 F.3d at 721. The five steps are as follows:
19          First, the ALJ determines whether the claimant is engaged in “substantial gainful
20   activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id.
21          At the second step, the ALJ next considers whether the claimant has a “severe
22   medically determinable physical or mental impairment.” Id. § 404.1520(a)(4)(ii). If the
23   claimant does not have a severe impairment, then the claimant is not disabled. Id. §
24   404.1520(c). A “severe impairment” is one that “significantly limits [the claimant’s]
25   physical or mental ability to do basic work activities.” Id. Basic work activities are the
26   “abilities and aptitudes to do most jobs,” such as lifting, carrying, reaching,
27   understanding, carrying out and remembering simple instructions, responding
28   appropriately to co-workers, and dealing with changes in routine.” Id. § 404.1521(b).


                                                  -4-
 1   Additionally, unless the claimant’s impairment is expected to result in death, “it must
 2   have lasted or must be expected to last for a continuous period of at least 12 months” for
 3   the claimant to be found disabled. Id. § 404.1509.
 4          Third, having found a severe impairment, the ALJ then considers the severity of
 5   the claimant’s impairment. Id. § 404.1520(a)(4)(iii). This requires the ALJ to determine if
 6   the claimant’s impairment “meets or equals” one of the impairments listed in the
 7   regulations. Id. If so, then the ALJ will find that the claimant is disabled. Id. If the
 8   claimant’s impairment does not meet or equal a listed impairment, then the ALJ will
 9   assess the claimant’s “residual functional capacity based on all the relevant medical and
10   other evidence in [the claimant’s] case record.” Id. § 404.1520(e). In assessing the
11   claimant’s residual functional capacity (“RFC”), the ALJ will consider the claimant’s
12   “impairment(s), and any related symptoms, such as pain, [that] may cause physical and
13   mental limitations that affect what [the claimant] can do in a work setting.”
14   Id. § 404.1545(a)(1). A claimant’s RFC is the most the claimant can still do despite the
15   effects of all the claimant’s medically determinable impairments, including those that are
16   not severe. Id. § 404.1545(a)(1–2).
17          At step four, the ALJ determines whether, despite his impairments, the claimant
18   can still perform “past relevant work.” Id. § 404.1520(a)(4)(iv). To do this, the ALJ
19   compares the claimant’s residual function capacity with the physical and mental demands
20   of the claimant’s past relevant work. Id. § 404.1520(f). If the claimant can still perform
21   his past relevant work, the ALJ will find that the claimant is not disabled.
22   Id. § 1520(a)(iv). Otherwise, the ALJ proceeds to the final step.
23          At the fifth and final step, the ALJ considers whether the claimant “can make an
24   adjustment to other work” that exists in the national economy. Id. § 404.1520(a)(4)(v). In
25   making this determination, the ALJ considers the claimant’s RFC, age, education, and
26   work experience. Id. § 404.1520(g)(1). If the ALJ finds that the claimant can make an
27   adjustment to other work, then the claimant is not disabled. Id. § 404.1520(a)(4)(v).
28   However, if the ALJ finds that the claimant cannot make an adjustment to other work,


                                                -5-
 1   then the claimant is disabled. Id.
 2          In evaluating the claimant’s disability under this five-step process, the ALJ must
 3   consider all evidence in the case record. Id. § 404.1520(a)(3). This includes medical
 4   opinions, records, self-reported symptoms, and third-party reporting. See id. §§ 404.1527;
 5   404.1529.
 6          C.     The ALJ’s Evaluation under the Five Step Process
 7          Prior to beginning the sequential evaluation process, the ALJ noted that Plaintiff
 8   previously filed a Title II application for a period of disability and disability insurance
 9   benefits, and received a final decision dated September 14, 2012 stating that Plaintiff was
10   disabled from February 7, 2010 through June 21, 2012. (Doc. 15-3 at 27). This
11   September 14, 2012 decision also indicated that Plaintiff’s period of disability ended on
12   June 22, 2012, so Plaintiff was able to return to full-time work at a light exertional level
13   as of that date. (Id.). Accordingly, the ALJ stated that pursuant to Chavez v. Bowen, 844
14   F.2d 691 (9th Cir. 1988), the first ALJ’s September 14, 2012 final decision finding that
15   Plaintiff was not disabled as of June 22, 2012 gave rise to a “presumption of continuing
16   nondisability” which Plaintiff could only overcome by proving “‘changed circumstances’
17   indicating a greater disability.” (Doc. 15-3 at 27 (citing Chavez, 844 F.2d at 693)).
18   However, because Plaintiff proved changed circumstances indicating a greater disability
19   due to the fact that he had changed age category to closely approaching advanced age,4
20   the ALJ determined that the presumption of continuing nondisability did not apply. (Id.).
21   Further, the ALJ pointed out that the first ALJ’s findings concerning Plaintiff’s residual
22   functional capacity (“RFC”), education, and work experience were entitled to res judicata
23   consideration in the absence of “new and material evidence” on those issues. (Id. (citing
24   Chavez, 844 F.2d at 693–94)). Deciding that Plaintiff’s new evidence regarding his
25   impairments was not material, the ALJ adopted the first ALJ’s findings as to Plaintiff’s
26   severe impairments and RFC. (Id. at 27–28).
27
     4
       See Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995) (“[A] change in the claimant’s
28   age category, as defined in the Medical–Vocational Guidelines, constitutes a changed
     circumstance that precludes the application of res judicata.”).

                                                -6-
 1          At step one of the sequential evaluation process, the ALJ found that Plaintiff had
 2   not engaged in substantial gainful activity since September 15, 2013, the alleged onset
 3   date. (Id. at 30). In step two, the ALJ ascertained that Plaintiff had the following severe
 4   impairments: “degenerative disc disease, myocardial infarction, and history of
 5   implantable cardioverter-defibrillator.” (Id.). At this step, the ALJ also found that
 6   Plaintiff’s obesity, irritable bowel syndrome, bilateral shoulder pain, unstable angina,
 7   abdominal pain, depression, and anxiety were non-severe. (Id. at 30–34). Under the third
 8   step, the ALJ determined that the severity of Plaintiff’s impairments, singly and in
 9   combination, did not meet or medically equal the severity of the impairments listed in the
10   Social Security Regulations. (Id. at 34).
11          Before moving on to step four, the ALJ conducted an RFC determination after
12   consideration of the entire record. (Id.). The ALJ determined that Plaintiff had “the
13   residual functional capacity to perform the full range of light work” as defined in
14   20 C.F.R. § 404.1567(b). (Id.). At step four, the ALJ found that Plaintiff was unable to
15   perform any past relevant work. (Id. at 38). Finally, the ALJ concluded at step five that
16   based on Plaintiff’s RFC, age, education, and work experience, Plaintiff could perform a
17   significant number of jobs existing the national economy. (Id.). Consequently, the ALJ
18   concluded that Plaintiff had not been under a disability under the Social Security Act
19   from September 15, 2013 through June 9, 2016, the date of the ALJ’s decision. (Id. at
20   39).
21   III.   ANALYIS
22          This matter is solely an appeal of ALJ Sheldon P. Zisook’s June 9, 2016 decision
23   denying Plaintiff’s February 27, 2014 application for a period of disability and disability
24   insurance benefits. Therefore, the Court will not consider any argument regarding ALJ
25   Larry E. Johnson’s September 14, 2012 decision finding Plaintiff disabled from
26   February 7, 2010 through June 21, 2012. To this extent, the Court disregards any
27   arguments made by Plaintiff contesting ALJ Johnson’s 2012 decision. (See Doc. 18 at 4–
28   5).


                                                 -7-
 1          Moreover, the Court recognizes that “a document filed pro se is to be liberally
 2   construed, and a pro se complaint, however inartfully pleaded, must be held to less
 3   stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551
 4   U.S. 89, 94 (2007) (internal quotations and citations omitted). Nevertheless, the Court
 5   will not address issues that are not argued with any specificity. Carmickle v. Comm’r,
 6   Soc. Sec. Admin., 533 F.3d 1155, 1161 n. 2 (9th Cir. 2008). A general allegation that the
 7   ALJ committed legal error, or that the ALJ’s determination is not supported by
 8   substantial evidence, is insufficient to raise that issue for review. See Greenwood v. FAA,
 9   28 F.3d 971, 977 (9th Cir. 1994) (internal citation omitted) (“We review only issues
10   which are argued specifically and distinctly in a party’s opening brief. We will not
11   manufacture arguments for an appellant, and a bare assertion does not preserve a
12   claim[.]”).
13          After thorough review of Plaintiff’s Complaint (Doc. 1), Opening Brief (Doc. 18),
14   and Reply (Doc. 21), the Court gathers that Plaintiff believes the ALJ’s June 9, 2016
15   denial of his application for a period of disability and disability insurance benefits was
16   erroneous for the following reasons: (1) the ALJ referred to two rescinded Social Security
17   Rulings (“SSR”) in making his decision rather than following SSR 16-3p; (2) the ALJ
18   improperly weighed the medical opinion evidence; (3) the ALJ improperly placed him in
19   the “light work” category rather than the “less than sedentary work” category; (4) the
20   ALJ improperly based his decision on his own medical history; and (5) Plaintiff’s prior
21   attorney failed to provide all of Plaintiff’s evidence to Social Security. However, for the
22   reasons set forth below, the Court finds that the ALJ’s decision was supported by
23   substantial evidence and, accordingly, affirms.
24          A.     Whether the ALJ Erred in Citing SSRs 96-3p and 96-4p Instead of
25                 SSR 16-3p
26          Plaintiff claims that the ALJ erred in referring to SSRs 96-3p and 96-4p, which
27   have since been rescinded, rather than following SSR 16-3p. (Doc. 18 at 3). Plaintiff’s
28   argument fails. Although SSR 16-3p became effective in March 2016, that ruling did not


                                                -8-
 1   rescind either SSR 96-3p or 96-4p; in fact, SSR 16-3p even cross references SSR 96-3p.
 2   SSR 16-3p, 81 FR 14166-01, *14166, *14172 (Mar. 16, 2016). Rather, SSRs 96-3p and
 3   96-4p were not rescinded until June 14, 2018, at which time the Social Security
 4   Administration determined that these SSRs were “unnecessarily duplicative” of SSR 16-
 5   3p. Rescission of SSRs 96-3p and 96-4p, 2018 WL 3461816, at *1 (June 14, 2018) (“We
 6   will apply this rescission notice on June 14, 2018.”). Therefore, on June 9, 2016, the date
 7   of the ALJ’s decision, SSRs 96-3p and 96-4p were still in effect. See id. Accordingly, the
 8   ALJ did not err in citing SSRs 96-3p and 96-4p in his decision.
 9          The Court is also unable to see how the ALJ’s decision fails to comply with SSR
10   16-3p. Plaintiff argues that the ALJ “did NOT take into consideration the statements,
11   [and] affidavit’s [sic] written by the plaintiff, witnesses, and doctors” despite SSR 16-3p
12   which, according to Plaintiff, “states that the adjudicator must take into consideration”
13   non-medical sources, such as family and friends. (Doc. 18 at 3) (emphasis in original).5
14   Nevertheless, there is no indication that the ALJ failed to consider statements made by
15   Plaintiff, his family and friends, or his doctors. In fact, the ALJ’s decision is replete with
16   references to Plaintiff’s testimony, subjective complaints, and medical records. (See Doc.
17   15-3 at 27–39). Further, the ALJ even stated that he “considered the third party
18   statements provided by Janine Doffing, the claimant’s girlfriend.” (Id. at 37–38).6
19   5
      SSR 16-3p states that these non-medical sources “may provide information from which
     we may draw inferences and conclusions about an individual’s statements that would be
20   helpful to us in assessing the intensity, persistence, and limiting effects of symptoms.”
     SSR 16-3p, 81 FR 14166-01, at *14170 (emphasis added). If the ALJ “cannot make a
21   disability determination or decision that is fully favorable based solely on objective
     medical evidence,” then the ALJ will “consider other evidence in the record in reaching a
22   conclusion about the intensity, persistence, and limiting effects of an individual’s
     symptoms[,]” including “statements from the individual, medical sources, and any other
23   sources that might have information about the individual’s symptoms[.]” Id. at *14169.
24   6
       Plaintiff submitted two third party affidavits completed by his girlfriend and his mother
     to the Appeals Council, which made that evidence part of the administrative record. (Doc.
25   15-3 at 13; Doc. 15-7 at 85–92); Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157,
     1162–63 (9th Cir. 2012). Accordingly, the Court must evaluate this evidence when
26   determining whether substantial evidence supports the ALJ’s decision. Id. The Court
     finds that these affidavits do not divest the ALJ’s decision of substantial evidence.
27   Similar to Plaintiff’s own testimony, these affidavits describe Plaintiff’s symptoms,
     activity limitations, and medical issues. (See Doc. 15-7 at 85–92). However, “as the ALJ
28   explained in discounting Plaintiff’s subjective complaints, the medical records showed
     that he functioned better than he alleged and he performed activities that stood at odds

                                                 -9-
 1   Moreover, SSR 16-3p directs the ALJ to consider whether an individual’s symptoms and
 2   related limitations are consistent with the evidence in his record. SSR 16-3p, 81 FR
 3   14166-01, *14170. In accordance with this, the ALJ considered Plaintiff’s medical
 4   records and activity level when assessing his subjective complaints. (See, e.g., Doc. 15-3
 5   at 35 (“[T]he claimant’s statements concerning the intensity, persistence and limiting
 6   effects of [his] symptoms are not entirely consistent with the medical evidence and other
 7   evidence in the record for the reasons explained in this decision.”).
 8          In his Reply, Plaintiff points to various pages of the certified administrative record
 9   which he believes were overlooked by the ALJ and show that SSR 16-3p “was not only
10   NOT followed, but essentially ignored.” (Doc. 21 at 4). Although Plaintiff seems to
11   believe that the ALJ’s failure to reference each page of Plaintiff’s medical records means
12   that the ALJ ignored those records, (id.), that is not the case. Plaintiff first claims that the
13   ALJ failed to consider pages 511 through 521 of the certified administrative record, (id.
14   (citing Doc. 15-8 at 137–147)), which are pain assessment records completed by Plaintiff
15   from the Phoenix Neurological Institute, (Doc. 15-2 at 3; Doc. 15-8 at 137–147).
16   Nevertheless, these records were marked as Exhibit B-7F, (Doc. 15-2 at 3), and cited
17   frequently by the ALJ in his decision. (See Doc. 15-3 at 30–33, 35, 37 (citing Exhibit B-
18   7F)). Likewise, Plaintiff contends that the ALJ failed to consider pages 540, 543, 545,
19   549, 551, 559, and 561 of the certified administrative record, (Doc. 21 at 4–5 (citing Doc.
20   15-8 at 166, 169, 171, 175, 177, 185, 187)), which are various records which Plaintiff
21   believes corroborate his complaints of pain. However, these records were marked as
22   Exhibit B-11F, (Doc. 15-2 at 3), and cited multiple times by the ALJ in his decision, (see
23
24   with his claim of disability.” (Doc. 20 at 10 (citing Doc. 15-3 at 35–37)). Where an ALJ
     gives germane reasons for rejecting a claimant’s testimony, those reasons are equally
25   germane to rejecting similar testimony by a lay witness. Valentine v. Comm’r Soc. Sec.
     Admin., 574 F.3d 685, 694 (9th Cir. 2009). This is true even where the claimant submits a
26   lay witness opinion to the Appeals Council for the first time. See Johnson v. Berryhill,
     708 F. App’x 345, 346 (9th Cir. 2017) (holding that the lay witness evidence submitted to
27   and considered by the Appeals Council did not undermine the ALJ’s decision because the
     lay witness statement was similar to the claimant’s testimony, which the ALJ properly
28   discounted, and because an ALJ “may reject the lay witness testimony for the same
     reasons he rejected the claimant’s testimony”).

                                                  - 10 -
 1   Doc. 15-3 at 31, 35, 37 (citing Exhibit B-11F)). Moreover, the ALJ even cites Exhibits B-
 2   7F and B-11F in support of his statement that “[w]hile the claimant alleged that he
 3   experienced constant disabling pain, review of available evidence of record demonstrated
 4   that the claimant was routinely assessed to be in no apparent distress.” (Id. at 37).7
 5          Similarly, Plaintiff alleges that the ALJ failed to consider pages 579 and 588 of the
 6   record, which are selected medical records from his visits with a cardiologist. (Doc. 21 at
 7   5 (citing Doc. 15-8 at 205, 214)). Nonetheless, these records were marked as Exhibit B-
 8   12F, (Doc. 15-2 at 3), and cited throughout the ALJ’s decision, as well, (see Doc. 15-3 at
 9   31–33, 36–37 (citing Exhibit B-12F)). See also id. at 37 (“While the claimant testified
10   that his cardiovascular symptoms got worse, and treatment records did show that the
11   claimant complained of symptoms of chest pain, he reported that the symptoms did not
12   include chest pressure, shortness of breath, jaw pain, orthopnea, paroxysmal nocturnal
13   dyspnea, dyspnea with exertion or pedal enema.”) (citing Exhibit B-12F/7, which refers
14   to page 7 of Exhibit B-12F and which corresponds with page 579 of the certified
15   administrative record, located at Doc. 15-8 at 205).
16          Finally, Plaintiff claims that the ALJ did not consider pages 600, 603, 606, 609,
17   612, 615, 619, 623, 627, and 630 of the record, which are selected progress and medical
18   notes from Empact Suicide Prevention Center referencing Plaintiff’s subjective
19   complaints. (Doc. 21 at 5 (citing Doc. 15-9 at 2, 5, 8, 11, 14, 17, 21, 25, 29, 32)). Again,
20   these records were marked as Exhibits B-13F and B-14F, (Doc. 15-2 at 3), and referred to
21   multiple times in the ALJ’s decision, (see Doc. 15-3 at 33–34). For these reasons, the
22   Court is unable to find that that the ALJ “ignored” the various records cited by Plaintiff,
23   or failed to comply with SSR 16-3p.
24          B.     Whether the ALJ Improperly Weighed the Medical Opinion Evidence
25          Plaintiff argues that the ALJ erred in assigning “little weight” to the opinions of
26   Dr. Gaitonde and Mr. Triplett, PA-C, two of Plaintiff’s treating sources, while assigning
27
     7
       Plaintiff does not argue that the ALJ improperly evaluated his subjective pain and
28   symptom testimony. (See Doc. 18; Doc. 21). Accordingly, the Court deems this argument
     waived. See Arpin, 261 F.3d at 919; Bray, 554 F.3d at 1226 n. 7.

                                                 - 11 -
 1   “great weight” to the opinions of other physicians. (Doc. 18 at 4).
 2          In social security cases, there are three types of medical opinions: “those from
 3   treating physicians, examining physicians, and non-examining physicians.” Valentine v.
 4   Comm’r, 574 F.3d 685, 692 (9th Cir. 2009) (citation omitted). “The medical opinion of a
 5   claimant’s treating physician is given ‘controlling weight’ so long as it ‘is well-supported
 6   by medically acceptable clinical and laboratory diagnostic techniques and is not
 7   inconsistent with the other substantial evidence in [the claimant’s] case record.’” Trevizo
 8   v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)).
 9   ALJs generally give more weight to medical opinions from treating physicians “since
10   these sources are likely to be the medical professionals most able to provide a detailed,
11   longitudinal picture of [the claimant’s] medical impairment(s) and may bring a unique
12   perspective to the medical evidence that cannot be obtained from the objective medical
13   findings alone or from reports of individual examinations . . . .” 20 C.F.R. §§
14   404.1527(c)(2), 416.927(c)(2). Thus, the opinion of a treating source is generally given
15   more weight than the opinion of a doctor who does not treat the claimant. Lester v.
16   Chater, 81 F.3d 821, 830 (9th Cir. 1995). Should the ALJ decide not to give the treating
17   physician’s medical opinion controlling weight, the ALJ must weigh it according to
18   factors such as the nature, extent, and length of the physician-patient relationship, the
19   frequency of evaluations, whether the physician’s opinion is supported by and consistent
20   with the record, and the specialization of the physician. Trevizo, 871 F.3d at 676;
21   see 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).
22          Although a “treating physician’s opinion is entitled to ‘substantial weight,’” Bray,
23   554 F.3d at 1228 (citation omitted), it is “not binding on an ALJ with respect to the
24   existence of an impairment or the ultimate determination of disability.” Batson, 359 F.3d
25   at 1195. Rather, an ALJ may reject the uncontradicted opinion of a treating physician by
26   stating “clear and convincing reasons that are supported by substantial evidence.” Ryan v.
27   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citation omitted). “If a
28   treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an


                                                - 12 -
 1   ALJ may only reject it by providing specific and legitimate reasons that are supported by
 2   substantial evidence.” Id. (citation omitted). However, “[t]he ALJ need not accept the
 3   opinion of any physician, including a treating physician, if that opinion is brief,
 4   conclusory, and inadequately supported by clinical findings.” Thomas v. Barnhart, 278
 5   F.3d 947, 957 (9th Cir. 2002).
 6                 1.      Substantial Evidence Supports the ALJ’s Assignment of “Little
 7                         Weight” to the Opinions of Dr. Gaitonde and Mr. Triplett
 8          Plaintiff contends that the ALJ erred by assigning “little weight” to the letter
 9   provided by Dr. Gaitonde, (Doc. 18 at 4), one of Plaintiff’s treating physicians “who
10   followed the claimant secondary to his history of cardiac arrest as well as ICD
11   implantation.” (Doc. 15-3 at 37; Doc. 15-8 at 148). In this letter, Dr. Gaitonde stated that
12   due to Plaintiff’s history of coronary artery disease, cardiomyopathy, and cardiac arrest,
13   Plaintiff “would qualify for disability due to his overall limited functional capacity.”
14   (Doc. 15-8 at 148).
15          Despite Plaintiff’s contention, the ALJ offered “specific and legitimate reasons”
16   supported by substantial evidence for giving little weight to Dr. Gaitonde’s opinion.
17   Ryan, 528 F.3d at 1198. First, the ALJ determined that “Dr. Gaitonde’s assessment[] with
18   regard to the claimant’s functional capacity was extremely vague[.]” (Doc. 15-3 at 37).
19   When evaluating conflicting medical opinions, “an ALJ need not accept a treating
20   physician’s opinion that is conclusory and brief and unsupported by clinical findings.”
21   Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (citing Matney v. Sullivan,
22   981 F.2d 1016, 1019 (9th Cir. 1992)). Here, Dr. Gaitonde’s opinion is merely five
23   sentences long, does not cite any records, and concludes that Plaintiff “would qualify for
24   disability due to his overall limited functional capacity” without specifying what Plaintiff
25   can or cannot do. (Doc. 15-8 at 148). Not only does Dr. Gaitonde’s letter fail to shed any
26   light on what Plaintiff’s “limited functional capacity” entails, but the ultimate
27   determination of disability is “an issue reserved to the Commissioner.” SSR 96-8p, 1996
28   WL 374184, at *7 n. 8 (July 2, 1996).


                                                - 13 -
 1         The ALJ also found that “Dr. Gaitonde’s assessment[] with regard to the
 2   claimant’s functional capacity was . . . inconsistent with objective medical and clinical
 3   findings, the claimant’s reports and denials of symptoms, and the claimant’s reported
 4   activities[.]” (Doc. 15-3 at 37). In support of this, the ALJ referred to a record from
 5   Plaintiff’s May 8, 2014 visit with Dr. Lababidi, one of Plaintiff’s treating physicians at
 6   Gilbert Cardiology who saw Plaintiff at least nine times from 2013 through 2016. (Id.
 7   (citing Doc. 15-8 at 210); see also Doc. 15-8 at 199, 202, 205, 208, 211; Doc. 15-9 at
 8   112, 115, 118, 123). In contrast to Dr. Gaitonde’s opinion that Plaintiff had “overall
 9   limited functional capacity” which rendered him disabled, Dr. Lababidi stated in his
10   assessment that Plaintiff was “currently able to complete all activities and work without
11   symptoms or limitations.” (Doc. 15-3 at 37; Doc. 15-8 at 210).
12         The ALJ also showed that Dr. Gaitonde’s opinion was inconsistent with Plaintiff’s
13   reports and denials of symptoms as well as reported activities by referring to Plaintiff’s
14   treatment record from a March 19, 2014 visit with Dr. Lababidi. (See Doc. 15-3 at 37
15   (citing Exhibit B-12F/7, which refers to Doc. 15-8 at 205)). The ALJ stated that “[w]hile
16   the claimant testified that his cardiovascular symptoms got worse, and treatment records
17   did show that the claimant complained of symptoms of chest pain, he reported that the
18   symptoms did not include chest pressure, shortness of breath, jaw pain, orthopnea,
19   paroxysmal nocturnal dyspnea, dyspnea with exertion, or pedal edema.” (Id.). In fact, the
20   ALJ noted that a “review of available evidence of record showed that the claimant
21   routinely denied chest pain or shortness of breath in his review of symptoms.” (Id. at 31
22   (citing Exhibits B-1F, B-2F, B-3F, B-5F, B-7F, and B-11F)). The ALJ’s review of
23   Plaintiff’s treatment records demonstrated that Plaintiff reported that his heart symptoms
24   were “mild,” and only occurred “occasionally,” with episodes lasting “for minutes.”
25   (Doc. 15-8 at 205; Doc. 15-3 at 37; see also id. at 208 (indicating that at a May 8, 2014
26   visit, Plaintiff told Dr. Lababidi that Plaintiff only experienced “dull” and “mild” pain
27   about once per week, with cardiac treatment resulting in “good symptom control”)).
28   Plaintiff also reported that his symptoms were “not exacerbated by walking, stress,


                                               - 14 -
 1   exercise, cold weather, or eating.” (Doc. 15-8 at 205, 208).
 2            Further, the ALJ noted that Plaintiff’s treatment records from a May 8, 2014 visit
 3   at Gilbert Cardiology indicated that Plaintiff himself “reported that he was currently able
 4   to do activities of daily living without limitations and able to work without limitations,”
 5   and that his infrequent chest discomfort was “unrelated to exertion.” (Doc. 15-3 at 31;
 6   Doc. 15-8 at 208). In fact, after reviewing Plaintiff’s Function Report, the ALJ found that
 7   Plaintiff “was able to perform activities of daily living independently,” such as providing
 8   care for his young son, cooking for him, taking him to school, picking him up, helping
 9   him shower, and putting him to bed. (Doc. 15-3 at 30 (citing Doc. 15-7 at 49–57), 36).
10   Just as the ALJ concluded, Plaintiff’s own reports and denials of symptoms are in sharp
11   contrast to Dr. Gaitonde’s opinion that Plaintiff had “overall limited functional capacity.”
12   (Id. at 37). For these reasons, the Court finds that the ALJ offered “specific and legitimate
13   reasons” supported by substantial evidence for giving little weight to Dr. Gaitonde’s
14   opinion. Ryan, 528 F.3d at 1198.
15            The ALJ also offered “specific and legitimate reasons” supported by substantial
16   evidence for discounting the opinion of Mr. Triplett. Ryan, 528 F.3d at 1198.
17   Mr. Triplett, a PA who treated Plaintiff at the Phoenix Neurological & Pain Institute,
18   wrote a brief letter in August 2014 which mainly repeats what Plaintiff told Mr. Triplett
19   about his pain symptoms. (See Doc. 15-8 at 149 (stating that Plaintiff “relates” that
20   narcotics “help him with his activities of daily living” and that Plaintiff “endorses” his
21   inability to do sedentary work)). However, the ALJ noted in his decision that Plaintiff’s
22   “allegations regarding the frequency and intensity of his reported disabling pain were
23   inconsistent with observations and reports provided by treating and examining sources.”
24   (Doc. 15-3 at 37). While Plaintiff “alleged that he experienced constant disabling pain,
25   review of available evidence of record demonstrated that the claimant was routinely
26   assessed to be in no apparent distress.” (Id. (citing Exhibit B-5F/2, B-5F/7, B-6F/6, B-7F,
27   B-11F, B-12F, and B-17F)).8 Given that Plaintiff’s subjective complaints and denials of
28
     8
         (See, e.g., Doc. 15-8 at 97, 102, 109).

                                                   - 15 -
 1   symptoms were at odds with the medical evidence and his own reported activities, the
 2   ALJ assigned little weight to Mr. Triplett’s opinion because it “simply reiterated the
 3   claimant’s subjective functional limitations.” (Doc. 15-3 at 37). An “ALJ may reject a
 4   treating physician’s opinion if it is based ‘to a large extent’ on a claimant’s self-reports
 5   that have been properly discounted as incredible[,]” Tommasetti v. Astrue, 533 F.3d 1035,
 6   1041 (9th Cir. 2008), as they have been here. (Doc. 15-3 at 37).
 7          The ALJ also discounted Mr. Triplett’s opinion letter because it “provided little
 8   guidance with regard to the claimant’s assessed functional capacity[.]” (Id.).
 9   Mr. Triplett’s letter states that it is “intended to be a general summary of [Plaintiff’s] state
10   of affairs vis a vis his pain complaint.” (Doc. 15-8 at 149). As Mr. Triplett seems to
11   himself acknowledge when he recommends another practice that might be able to provide
12   “more specific functional capacity recommendations,” (id.), his letter lacks detailed,
13   objective insight into Plaintiff’s functional capacity based on objective medical findings.
14   Accordingly, substantial evidence supports the ALJ’s discounting of Mr. Triplett’s
15   opinion because Mr. Triplett’s letter does not show how Plaintiff’s alleged pain
16   symptoms “translate into specific functional deficits which preclude work activity.”
17   Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601 (9th Cir. 1999) (upholding
18   ALJ’s rejection of a treating psychologist’s opinion where that opinion failed to show
19   how the claimant’s symptoms precluded him from working). Consequently, the Court
20   finds that the ALJ offered “specific and legitimate reasons” supported by substantial
21   evidence for giving little weight to Mr. Triplett’s opinion. Ryan, 528 F.3d at 1198.
22                 2.      Substantial Evidence Supports the ALJ’s Assignment of “Great
23                         Weight” to the Opinions of Drs. Novak, Wright, Penner, and Wavak
24          Plaintiff also claims that the ALJ erred by assigning “great weight” to the “non-
25   treating medical source[s] that happen[] to work for the state agency,” although he cites
26   no evidence or makes no argument in support of this allegation. (Doc. 18 at 4).
27   Nevertheless, the Court finds that substantial evidence supports the ALJ’s assignment of
28   “great weight” to the opinions of Drs. Novak, Wright, Penner, and Wavak. After


                                                  - 16 -
 1   reviewing Plaintiff’s medical records, these consulting physicians concluded that
 2   Plaintiff’s mental impairments remained non-severe and that he could perform light
 3   exertional work. (Doc. 15-4 at 28–31, 46–50). Acknowledging that these consultants
 4   were non-treating and non-examining sources, the ALJ supported his assignment of great
 5   weight to their opinions because the consultants “had an opportunity to review newly
 6   admitted evidence available at the time that their opinions were made.” (Doc. 15-3 at 37).
 7   Further, the ALJ stated that these consultants’ “opinions were consistent with the cited
 8   records and supported by objective medical and clinical findings, the claimant’s reported
 9   activities, and examination results.” (Id.).
10          “Generally, the more consistent a medical opinion is with the record as a whole,
11   the more weight [the ALJ] will give to that medical opinion.” 20 C.F.R. § 404.1527(c)(4).
12   Here, the consulting physicians’ opinions comported with the overall medical record and
13   with Plaintiff’s reported activity level. For example, these physicians rendered
14   conclusions as to Plaintiff’s heart conditions consistent with the record and with the
15   ALJ’s own findings from the record. Compare (Doc. 15-4 at 28, 31, 46, 49–50), with
16   (Doc. 15-8 at 208, 210–11), and (Doc. 15-3 at 31, 36). The consulting physicians also
17   rendered conclusions consonant with the medical records and the ALJ’s findings as to
18   Plaintiff’s irritable bowel syndrome. Compare (Doc. 15-4 at 31, 50), with (Doc. 15-8 at
19   114, 117, 166, 173, 175, 177, 179, 182; Doc. 15-9 at 102, 108, 110), and (Doc. 15-3 at
20   31). Further, consistent with Plaintiff’s reported activities and the ALJ’s findings, these
21   physicians also concluded that Plaintiff had no limitations performing daily activities.
22   Compare (Doc. 15-4 at 28–29, 30–31, 46, 49–50), with (Doc. 15-7 at 49–57), and (Doc.
23   15-3 at 30).
24          As the ALJ found the opinions of Drs. Novak, Wright, Penner, and Wavak to be
25   consistent with the record as a whole, the ALJ was permitted to assign great weight to
26   these opinions. See Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir.
27   1999) (citation omitted) (“Opinions of a nonexamining, testifying medical advisor may
28   serve as substantial evidence when they are supported by other evidence in the record and


                                                    - 17 -
 1   are consistent with it.”); Ruiz v. Colvin, 638 F. App’x 604, 606 (9th Cir. 2016) (holding
 2   that the ALJ did not err in giving the greatest weight to the opinions of the non-
 3   examining state agency medical consultants because the ALJ found the consultants’
 4   opinions “consistent with the greater medical record, progress and treating notes, and [the
 5   claimant’s] description of her daily activities”) (citing SSR 96-6p, 1996 WL 374180, at
 6   *3 (July 2, 1996) (“In appropriate circumstances, opinions from State agency medical and
 7   psychological consultants and other program physicians and psychologists may be
 8   entitled to greater weight than the opinions of treating or examining sources.”)).
 9          In sum, the Court finds that the ALJ properly assessed and weighed the medical
10   opinion evidence.
11          C.     Whether the ALJ Improperly Placed Plaintiff in the “Light Work”
12                 Category
13          According to the Social Security Regulations, “[l]ight work involves lifting no
14   more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to
15   10 pounds.” 20 C.F.R. § 404.1567(b). Further, jobs in the light work category may
16   require “a good deal of walking or standing[.]” Id. If someone can do light work, the ALJ
17   also determines that he or she can do sedentary work, “unless there are additional limiting
18   factors such as loss of fine dexterity or inability to sit for long periods of time.” Id. In
19   contrast, “[s]edentary work involves lifting no more than 10 pounds at a time and
20   occasionally lifting or carrying articles like docket files, ledgers, and small tools.”
21   Id. § 404.1567(a).
22          Plaintiff believes the ALJ erred by placing him in the “light work” category rather
23   than in the “less than sedentary work” category because his cardiologist restricted him
24   from lifting more than 15 pounds, because he has “lost his ability to do fine dexterity
25   work,” and because he previously testified that he had limited ability to reach overhead.
26   (Doc. 18 at 4 (citing Doc. 15-3 at 58, 73, 89)). Although Plaintiff cites his medical record
27   from his November 7, 2014 visit with his cardiologist to show that he was limited from
28   lifting more than 15 pounds, (Doc. 15-3 at 73), this activity limitation is an anomaly


                                                - 18 -
 1   compared to his cardiologist’s assessments from other visits, as the ALJ pointed out, (id.
 2   at 37). Moreover, while Plaintiff cites a March 8, 2017 record from Arizona Pain
 3   Specialists as support for his claim that he has “lost his ability to do fine dexterity work,”
 4   (id. at 58), this record from 2017 is far outside the period at issue in this appeal, as the
 5   ALJ’s decision only reviewed whether Plaintiff had been under a disability from
 6   September 15, 2013 through June 9, 2016, (id. at 27, 39). Finally, although Plaintiff
 7   testified that he had limited ability to reach overhead, (id. at 89), the ALJ ultimately
 8   determined that the “objective clinical findings were inconsistent” with Plaintiff’s
 9   allegations regarding the limiting effects of her shoulder pain, and that Plaintiff’s
10   “reported bilateral shoulder pain was nonsevere,” (id. at 31). Accordingly, the Court finds
11   that the ALJ relied on substantial evidence, including medical records, opinions of
12   consulting physicians, and Plaintiff’s reported symptoms and activities when determining
13   that Plaintiff had the RFC to perform light work. (Doc. 15-3 at 34–38).
14          Furthermore, after determining that Plaintiff’s new evidence regarding his
15   impairments was not material, the ALJ was required to adopt the first ALJ’s findings as
16   to Plaintiff’s RFC pursuant to Chavez v. Bowen. See Chavez, 844 F.2d at 693–94 (stating
17   that claimant’s attainment of “advanced age” status was a “changed circumstance” that
18   precluded the application of res judicata to the first ALJ’s “ultimate finding against
19   disability,” but applying “some res judicata consideration” to the first ALJ’s findings
20   “concerning the claimant’s [RFC], education, and work experience.”). Therefore, the ALJ
21   did not err in placing Plaintiff in the “light work” category, as the first ALJ found that
22   Plaintiff was able to return to full-time work at the light exertional level as of June 22,
23   2012. (Doc. 15-3 at 27).
24          D.     Whether the ALJ Improperly Based His Decision On His Own Medical
25                 History
26          Plaintiff argues that the ALJ erred by basing his decision on “his own medical
27   history in regards to the plaintiffs [sic] shoulder pain” because the ALJ mentioned at the
28   end of Plaintiff’s hearing that he, too, had suffered from a frozen shoulder. (Doc. 18 at 4


                                                 - 19 -
 1   (citing Doc. 15-3 at 113)). While it is true that an ALJ may not substitute his own
 2   medical judgment for that of a medical expert,9 the Court is unable to find any evidence
 3   that the ALJ’s remark had any impact on his decision here. Rather, the ALJ cited relevant
 4   evidence, including various medical records and records of Plaintiff’s own subjective
 5   complaints, before reaching the conclusion that Plaintiff’s reported bilateral shoulder pain
 6   was non-severe. (See Doc. 15-3 at 31 (“Consequently, while the claimant’s subjective
 7   reports with regard to his shoulder pain [were] supported by treatment records to address
 8   those symptoms, objective clinical findings were inconsistent with the claimant’s
 9   allegations regarding the limiting effects of those symptoms and the claimant’s reported
10   bilateral shoulder pain was non-severe.”)). As a result, the Court is unable to find that the
11   ALJ improperly based his decision on his own medical history.
12          E.     Whether the ALJ’s Decision Was Not Supported by Substantial
13                 Evidence Due to the Alleged Failure of Plaintiff’s Prior Attorney to
14                 Provide the ALJ with all of Plaintiff’s Evidence
15          Plaintiff alleges that his former attorney failed to provide the ALJ with all of his
16   medical records and evidence. (Doc. 18 at 2–3). Specifically, Plaintiff states that “pages
17   351-353, & 346-351 were NOT turned into [sic] SS” by his prior attorney. (Id. (citing
18   Doc. 15-7 at 85–92)).10 According to Plaintiff, if the ALJ had this evidence before him, it
19   would have provided him “with the answers to most, if not all, of the questions raised by
20   ALJ Zisook in his unfavorable decision, . . . and would have produced a different
21   outcome[.]” (Id.). Nevertheless, Plaintiff is mistaken, as pages 346 through 353 of the
22   certified administrative record were, in fact, provided to the ALJ, and were even marked
23   9
       See Tackett v. Apfel, 180 F.3d 1094, 1102–03 (9th Cir. 1999) (An ALJ may not
     substitute his own interpretation of the medical evidence for the opinion of medical
24   professionals); see also Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000, as amended
     Dec. 13, 2000) (“[A]n ALJ must not substitute his own judgment for a physician’s
25   opinion without relying on other medical evidence or authority in the record.”); Banks v.
     Barnhart, 434 F.Supp.2d 800, 805 (C.D.Cal. 2006) (“An ALJ cannot arbitrarily substitute
26   his own judgment for competent medical opinion, and he must not succumb to the
     temptation to play doctor and make his own independent medical findings.”) (internal
27   quotation marks, alterations and citations omitted).
28   10
       The pages numbers Plaintiff refers to are the page numbers located in the bottom right
     hand corner of the pages in the certified administrative record (Doc. 15).

                                                - 20 -
 1   as Exhibit numbers B-15E and B-16E. (See Doc. 15-7 at 85–92). Moreover, the transcript
 2   of Plaintiff’s May 11, 2016 hearing specifically notes that exhibits B-1A through B-17F
 3   were “received into evidence and made a part of the record” after Plaintiff’s counsel
 4   responded to the ALJ that he had no objection to the admission of any of the documents
 5   in the evidence file. (Doc. 15-3 at 76). Likewise, Plaintiff contends that his prior attorney
 6   failed to submit “pages 354-368” to Social Security for the ALJ’s review. (Doc. 18 at 3
 7   (citing Doc. 15-7 at 93–107)). Again, Plaintiff is incorrect, as pages 354 through 368 of
 8   the certified administrative record were provided to the ALJ and were marked as Exhibit
 9   number B-17E. (See Doc. 15-7 at 93–107). Despite Plaintiff’s claims, the ALJ clearly had
10   the evidence on pages 346 through 368 of the certified administrative record before him
11   when reviewing Plaintiff’s application for disability.
12          Plaintiff also states the evidence located on pages 44 through 72 of the certified
13   administrative record was not submitted to Social Security “until the plaintiff had written
14   a rebuttal . . . letter to the appeals council in regards to ALJ Zisook’s unfavorable
15   decision[.]” (Doc. 18 at 3 (citing Doc. 15-3 at 45–73)). According to Plaintiff, this
16   “point[s] out the incompetence of . . . plaintiffs [sic] representing attorney at that time.”
17   (Id.). Upon Plaintiff’s request for review of the ALJ’s decision, the Appeals Council
18   determined that the materials Plaintiff submitted covering the period from September 2,
19   2016 through March 8, 2017 (located on pages 44 through 57 of the certified
20   administrative record) did not relate to the period at issue, as the ALJ’s decision only
21   reviewed whether Plaintiff had been under a disability from September 15, 2013 through
22   June 9, 2016. (Id. at 10, 27, 39).11 Accordingly, the Appeals Council did not consider this
23   evidence on pages 44 through 57 of the certified administrative record. (Doc. 15-3 at 10).
24   This is consistent with 20 C.F.R. § 404.970(b), which states: “If new and material
25   evidence is submitted, the Appeals Council shall consider the additional evidence only
26   11
        Although the Appeals Council’s decision states that the evidence supplied by Plaintiff
     is dated from September 9, 2016 through March 8, 2017, the Court believes the first date
27   was a typographical error. (Doc. 15-3 at 10). A review of the records themselves as well
     as the Court Transcript Index indicates that the materials located on pages 44 through 57
28   of the certified administrative record are dated September 2, 2016 through March 8,
     2017. (Doc. 15-2 at 1; Doc. 15-3 at 57–58).

                                                - 21 -
 1   where it relates to the period on or before the date of the administrative law judge hearing
 2   decision.”
 3          The Appeals Council also indicated that the evidence Plaintiff provided spanning
 4   the period from May 20, 2009 through December 3, 2015 (located on pages 58 through
 5   72 of the certified administrative record)12 did “not show a reasonable probability that it
 6   would change the outcome of the decision.” (Doc. 15-3 at 10). To the extent Plaintiff is
 7   attempting to argue that the Appeals Council failed to properly consider this evidence, the
 8   Court notes that it does “not have jurisdiction to review a decision of the Appeals Council
 9   denying a request for review of an ALJ’s decision, because the Appeals Council decision
10   is a non-final agency action.” Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157,
11   1161 (9th Cir. 2012) (citing Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1231
12   (9th Cir. 2011)); see also Bifarella v. Colvin, 51 F. Supp. 3d 926, 932–33 (E.D. Cal.
13   2014) (“[T]he Ninth Circuit has made clear that district courts do not have jurisdiction to
14   review whether or not an Appeals Council appropriately denied a request for review of an
15   ALJ’s decision.”). Moreover, the Appeals Council was not required to provide a detailed
16   explanation or any evidentiary finding as to why the additional evidence submitted by
17   Plaintiff did not warrant review of the ALJ’s decision. See Taylor, 659 F.3d at 1232.
18          In support of his position that many of his medical records are not on file with the
19   Court due to the alleged failure of his former attorney to provide various medical records
20   to Social Security, Plaintiff also attached a medical record from a January 18, 2012
21   appointment with Dr. Sudhakar Reddy to his Opening Brief. (Doc. 18 at 2–3, 7). Plaintiff
22   claims that this record “shows the diagnosis for Irritable Bowl [sic] Syndrome,” but “is
23   not found in the records provided to the court from Social Security[.]” (Id. at 3). At issue
24   is whether the Court may review this additional medical record. (See Doc. 20 at 10–11).
25          Upon review of the Commissioner’s final decision, the “court shall have power to
26   enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,
27
     12
       According to the Court Transcript Index, the materials provided by Plaintiff on pages
28   58 through 72 of the certified administrative record are dated May 20, 2009 through
     December 3, 2015. (Doc. 15-2 at 1).

                                                - 22 -
 1   or reversing the decision of the Commissioner of Social Security, with or without
 2   remanding the cause for a rehearing.” 42 U.S.C. § 405(g) (emphasis added). Accordingly,
 3   the Court cannot “affirm, modify, or reverse” the Commissioner’s final decision based
 4   upon evidence not included in the transcript of record. However, the court “may at any
 5   time order additional evidence to be taken before the Commissioner of Social Security,
 6   but only upon a showing that there is new evidence which is material and that there is
 7   good cause for the failure to incorporate such evidence into the record in a prior
 8   proceeding[.]” 42 U.S.C. § 405(g); see also Orteza v. Shalala, 50 F.3d 748, 751 (9th Cir.
 9   1994). Evidence is material if it bears “directly and substantially on the matter in
10   dispute.” Burton v. Heckler, 724 F.2d 1415, 1417 (9th Cir. 1984). “As such, it must be
11   probative of the claimant’s condition at or before the time of the disability hearing.” Held
12   v. Colvin, 82 F. Supp. 3d 1033, 1042 (N.D. Cal. 2015) (citing 20 C.F.R. § 404.970(b);
13   Sanchez v. Sec’y of Health & Human Servs., 812 F.2d 509, 511 (9th Cir. 1987)). “To
14   demonstrate good cause, the claimant must demonstrate that the new evidence was
15   unavailable earlier.” Mayes v. Massanari, 276 F.3d 453, 463 (9th Cir. 2001) (citing Key
16   v. Heckler, 754 F.2d 1545, 1551 (9th Cir. 1985)); see also Johnson v. Schweiker, 656
17   F.2d 424, 426 (9th Cir. 1981) (“Good cause can be shown ‘where no party will be
18   prejudiced by the acceptance of additional evidence[.]’”) (quoting Kemp v. Weinberger,
19   522 F.2d 967, 969 (9th Cir. 1975)).
20          Here, Plaintiff has not shown that the medical record he attaches to his Opening
21   Statement is material or that there is good cause for his failure to incorporate this
22   evidence into the record before the ALJ. First, this evidence is not material, as it does not
23   relate to the period of disability in question in this case but, rather, to a prior adjudicated
24   period. Specifically, the medical record is dated January 18, 2012, but Plaintiff’s current
25   application for a period of disability and disability insurance benefits alleges disability
26   beginning September 15, 2013. (Doc. 15-3 at 26). Rather, the January 18, 2012 medical
27   record concerns the time period relevant to Plaintiff’s previous application for Title II
28   disability, where ALJ Larry E. Johnson determined Plaintiff was disabled from


                                                 - 23 -
 1   February 7, 2010 through June 21, 2012. (Doc. 15-4 at 6, 13). Therefore, this
 2   January 18, 2012 medical record is not material because Plaintiff cannot show that it is
 3   probative of his impairments during the relevant period, nor demonstrate a “reasonable
 4   possibility that the new evidence would have changed the outcome of the determination.”
 5   Luna v. Astrue, 623 F.3d 1032, 1034 (9th Cir. 2010); see Allums v. Colvin, 649 F. App’x
 6   420, 424 (9th Cir. 2016) (denying the plaintiff’s request to supplement the record and
 7   remand under sentence six of 42 U.S.C. § 405(g) where the court determined that the new
 8   evidence was not material because the claimant failed to show that the evidence was
 9   probative of his impairment during the relevant period or demonstrate a reasonable
10   possibility that the evidence would have changed the outcome of his case).
11          Plaintiff is also unable to demonstrate good cause for failing to submit this new
12   evidence, as Plaintiff cannot show that the medical record “was unavailable earlier.”
13   Mayes, 276 F.3d at 463. To the extent Plaintiff alleges that his former counsel failed to
14   submit this medical record, among others, to Social Security, the Court “does not believe
15   that counsel’s performance is a proper basis upon which to find ‘good cause’ for not
16   submitting to the ALJ available evidence.” Morales v. Colvin, No. CIV.A. 13-229J, 2015
17   WL 1507844, at *4 (W.D. Pa. Mar. 31, 2015) (denying the plaintiff’s request for remand
18   for consideration of new evidence under sentence six of 42 U.S.C. § 405(g) where the
19   plaintiff failed to show that evidence was material and where the court stated that it “does
20   not believe that plaintiff’s dissatisfaction with her prior counsel constitutes adequate good
21   cause for a remand in this case.”). As Plaintiff failed to meet both the good cause and
22   materiality requirements, remand is not warranted for consideration of the medical record
23   from Plaintiff’s January 18, 2012 appointment with Dr. Sudhakar Reddy.
24          For these reasons, the Court finds that the ALJ’s decision was supported by
25   substantial evidence despite Plaintiff’s allegation that his prior attorney did not turn in
26   various documents to Social Security.
27   ///
28   ///


                                                - 24 -
 1   IV.   CONCLUSION
 2         For the reasons stated above,
 3         IT IS ORDERED that the final decision of the Commissioner of Social Security
 4   is AFFIRMED.
 5         IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
 6   accordingly and terminate this case.
 7         Dated this 3rd day of January, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 25 -
